Citation Nr: 0719328	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee pain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic low back 
pain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.  

3.  Entitlement to a compensable disability evaluation for 
pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1980 and from April 1984 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Evidence received since the June 1997 rating decision 
which denied service connection for right knee pain, chronic 
low back pain, and a skin condition, is either cumulative or 
redundant of evidence previously considered, or does not 
relate to an unestablished facts necessary to substantiate 
the claims and raise a reasonable possibility of 
substantiating the claims.  

2.  The veteran does not have pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  The veteran does not have 
an FEV-1 of 71 to 80 percent predicted, or an FEV-1/FVC 
(Forced Expiratory Volume in one second to Forced Vital 
Capacity) of 71 to 80 percent.

CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying service connection 
for right knee pain, chronic low back pain, and a skin 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
June 1997 rating decision to reopen claims for service 
connection for right knee pain, chronic low back pain, and a 
skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for a compensable rating for pulmonary 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic 
Codes (DC) 6600, 6846 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1997, the RO denied the veteran's claims for service 
connection for right knee pain, chronic low back pain, and a 
skin condition.  The veteran did not appeal the decision.  
Therefore, the June 1997 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2006).  
 
If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claims to reopen in June 2003.  
Therefore, a new standard for what constitutes new and 
material evidence must be applied.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the June 1997 rating decision 
consists of the following:  a report of a VA examination for 
the veteran's sarcoidosis, duplicates of the veteran's 
service medical records (SMRs), VA treatment records, a 
transcript of the veteran's June 2004 RO hearing, and a July 
2004 letter from Dr. C. W. regarding the veteran's right knee 
pain.  

With the exception of the SMRs, all the evidence listed above 
is new, in that it has not been submitted to VA before.  The 
August 2003 VA examination report does not pertain to the 
veteran's claims.  However, the Board finds that the evidence 
is not new and material because it does not relate 
unestablished facts necessary to substantiate the claims.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's right knee pain, 
chronic low back pain, or skin condition were incurred 
during, or aggravated by, his military service from September 
1979 to January 1980 and from April 1984 to July 1992.  

Dr. C. W.'s letter stated that the veteran had a diagnosis of 
right knee pain, and that he was suffering from left knee 
pain as a result of weakness and compensation for the right 
knee.  However, Dr. C. W.'s letter and records did not 
provide a link between the veteran's right knee pain and 
service.  Accordingly, the Board finds no new and material 
evidence to reopen the claims for service connection right 
knee pain, chronic low back pain, and a skin condition.  The 
claims are not reopened.  38 U.S.C.A. § 5108.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected pulmonary sarcoidosis, 
currently assigned a noncompensable rating under DC 6846, 
sarcoidosis.  38 C.F.R. § 4.97.  

Under DC 6846, a noncompensable rating is warranted for 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  

The next highest rating, 30 percent, is warranted for 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  DC 6846 provides the option of rating 
active disease or residuals as chronic bronchitis (DC 6600) 
and extra-pulmonary involvement under the specific body 
system involved.  

Under DC 6600, a 10 percent evaluation is warranted when the 
veteran has an FEV-1 of 71 to 80 percent predicted, or; an 
FEV-1/FVC of 71 to 80 percent, or; a DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) of 66 to 80 percent predicted.  38 C.F.R. § 4.97.  

The veteran underwent a VA examination for his pulmonary 
sarcoidosis in August 2003.  The veteran reported gaining 
approximately 15 pounds in a 2 month period.  He did not 
receive treatment to correct his weight change.  He reported 
persistent fever, night sweats, shortness of breath, 
dizziness, and pain or discomfort in the chest area on 
exertion.  He reported receiving one course of steroid 
therapy per year.  He reported missing one month of work per 
year due to his pulmonary sarcoidosis.  

Upon examination, the veteran weighed 183 pounds.  His breath 
sounds were symmetric, with no rhonchi or rales.  His 
expiratory phase was within normal limits.  The veteran 
underwent a pulmonary function test (PFT).  His FEV-1 was 93 
percent predicted.  His FEV-1/FVC was 86.8.  A DLCO was not 
performed because the PFT results were sufficient to evaluate 
the veteran's pulmonary status.  The examiner diagnosed the 
veteran with pulmonary sarcoidosis with no secondary 
complications.  

VA medical records do not show treatment for sarcoidosis, 
including the use of corticosteroids.  

The veteran's sarcoidosis does not meet the criteria for a 
compensable evaluation under DC 6600 because his FEV-1 and 
FEV-1/FVC results exceed 80 percent predicted and 80 percent, 
respectively.  The veteran's disability does not meet the 
criteria for a compensable evaluation under DC 6846 because 
there is no evidence of pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  

With regard to the veteran's complaints, the Board must find 
that the post-service medical record outweighs the veteran's 
contentions regarding the nature and extent of his disorder 
associated with service.  Simply stated, the objective 
medical evidence in this case is found to provide highly 
probative evidence against the claim for a compensable 
evaluation. 

The Board finds that the preponderance of the evidence is 
against service connection for pulmonary sarcoidosis.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Once again, the Board must find that the 
object medical evidence outweighs the veteran's complaints 
regarding the nature and extent of his disorder, providing 
evidence against a finding of marked interference with 
employment.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than a noncompensable evaluation for pulmonary 
sarcoidosis.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board observes that the July 2003 VCAA notice letters 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must be relevant to the issue of service connection.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


